Name: Commission Regulation (EU) 2018/1119 of 31 July 2018 amending Regulation (EU) No 1178/2011 as regards declared training organisations
 Type: Regulation
 Subject Matter: labour market;  organisation of transport;  air and space transport;  transport policy;  employment
 Date Published: nan

 13.8.2018 EN Official Journal of the European Union L 204/13 COMMISSION REGULATION (EU) 2018/1119 of 31 July 2018 amending Regulation (EU) No 1178/2011 as regards declared training organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 7(6) thereof, Whereas: (1) In accordance with the requirements laid down in Annex VII (Part-ORA) to Commission Regulation (EU) No 1178/2011 (2), pilot training organisations need to set up and maintain a management system, including compliance monitoring, and a safety management system. The overall organisation, its processes, procedures and activities need to be set out in detailed documentation (manuals). (2) Annex VII (Part-ORA) constitutes an appropriate legal framework for certifying organisations providing training for the purpose of obtaining commercial pilot licences. However, the requirements laid down therein are unnecessarily burdensome and not proportionate for organisations which only provide training for the purpose of obtaining non-commercial pilot licences and specific ratings, privileges and certificates, taking account of the costs incurred, the nature and scale of their activities and the risks and benefits for aviation safety. As noted in the European Aviation Safety Agency's General Aviation Road Map (3), a simpler system should therefore be developed for those organisations. (3) For those reasons, those organisations should be made subject to a set of specific requirements and not be subject to a requirement of prior approval by the competent authority. Instead, they should be allowed to declare to the competent authority that they comply with those requirements applicable to them. (4) The specific requirements for such declared training organisations (DTOs) should include simplified safety procedures so as to take account of both the lower risk environment in which non-commercial pilots operate and the need for competent authorities to exercise appropriate oversight. In the interest of safety, rules on the submission of training programmes to the competent authority together with the declaration, record keeping, compliance monitoring through an annual internal review, and the appointment of DTO representatives in charge of safety policy, should also be provided for. (5) For the same reasons, the rules on the oversight and enforcement in respect of DTOs by the competent authorities, laid down in Annex VI (Part-ARA) to Regulation (EU) No 1178/2011, should be amended as well, so as to ensure that they are proportionate, sufficiently flexible, founded on a risk-based approach and consistent with the specific requirements for DTOs. (6) It is appropriate to also amend certain other provisions of Regulation (EU) No 1178/2011 on pilot training organisations, in particular to provide clarification, delete transitional provisions which are no longer relevant and amend Annex I (Part-FCL) to that Regulation so that it refers to both approved and declared training organisations. (7) Additional time should be provided for the implementation of the measures on upset prevention and recovery training. (8) In accordance with Article 19(1) of Regulation (EC) No 216/2008, the European Aviation Safety Agency submitted draft implementing rules to the Commission in Opinion No 11/2016. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1178/2011 is amended as follows: (1) in Article 2, the following definitions are added: (14) acceptable means of compliance (AMC)  means non-binding standards adopted by the Agency to illustrate means to establish compliance with Regulation (EC) No 216/2008 and its implementing rules; (15) alternative means of compliance (AltMoC)  means those means that propose an alternative to an existing AMC or those that propose new means to establish compliance with Regulation (EC) No 216/2008 and its implementing rules for which no associated AMC have been adopted by the Agency; (16) approved training organisation (ATO)  means an organisation which is entitled to provide training to pilots on the basis of an approval issued in accordance with the first subparagraph of Article 10a(1); (17) basic instrument training device (BITD)  means a ground-based training device for the training of pilots representing the student pilot's station of a class of aeroplanes, which may use screen-based instrument panels and spring-loaded flight controls, and providing a training platform for at least the procedural aspects of instrument flight; (18) certification specifications (CS)  mean technical standards adopted by the Agency indicating means to be used by an organisation for the purpose of certification; (19) flight instructor (FI)  means an instructor with the privileges to provide training, in accordance with Subpart J of Annex I (Part-FCL), in an aircraft; (20) flight simulation training device (FSTD)  means a device for the training of pilots which is: (a) in the case of aeroplanes, a full flight simulator (FFS), a flight training device (FTD), a flight and navigation procedures trainer (FNPT) or a basic instrument training device (BITD); (b) in the case of helicopters, a full flight simulator (FFS), a flight training device (FTD) or a flight and navigation procedures trainer (FNPT); (21) FSTD qualification  means the level of technical ability of an FSTD as specified in the certification specifications relating to the FSTD in question; (22) principal place of business  of an organisation means the head office or registered office of the organisation within which the principal financial functions and operational control of the activities referred to in this Regulation are exercised; (23) qualification test guide (QTG)  means a document established to demonstrate that the performance and handling qualities of an FSTD represent those of the aircraft, class of aeroplane or type of helicopter, simulated within prescribed limits and that all applicable requirements have been met. The QTG includes both the data of the aircraft, class of aeroplane or type of helicopter and FSTD data used to support the validation; (24) declared training organisation (DTO)  means an organisation which is entitled to provide training to pilots on the basis of a declaration made in accordance with the second subparagraph of Article 10a(1); (25) DTO training programme  means a document established by a DTO, describing in detail the training course provided by that DTO.; (2) Article 10a is amended as follows: (a) paragraph 1 is replaced by the following: 1. Organisations shall, in accordance with Article 7(3) of Regulation (EC) No 216/2008, be entitled to provide training to pilots involved in the operation of aircraft referred to in Article 4(1)(b) and (c) of Regulation (EC) No 216/2008 only where those organisations have been issued by the competent authority with an approval confirming that they comply with the essential requirements set out in Annex III to Regulation (EC) No 216/2008 and with the requirements of Annex VII to this Regulation. However, by derogation from Article 7(3) of Regulation (EC) No 216/2008 and the first subparagraph of this paragraph, organisations shall be entitled to provide the training referred to in point DTO.GEN.110 of Annex VIII to this Regulation without such approval where they have made a declaration to the competent authority in accordance with the requirements laid down in point DTO.GEN.115 of that Annex and, where so required pursuant to point DTO.GEN.230(c) of that Annex, the competent authority has approved the training programme.; (b) paragraph 3 is replaced by the following: 3. JAR-compliant training organisations shall be allowed to provide training for a Part-FCL private pilot licence (PPL), for the associated ratings included in the registration and for a light aircraft pilot licence (LAPL) until 8 April 2019 without complying with the provisions of Annex VII and Annex VIII, provided that they were registered before 8 April 2015.; (3) Article 12 is amended as follows: (a) paragraph 2a is replaced by the following: 2a. By way of derogation from paragraph 1, Member States may decide not to apply until 8 April 2020: (1) the provisions of Annex I related to pilot licenses for sailplanes and balloons; (2) the provisions of Annexes VII and VIII to a training organisation providing training only for a national licence that is eligible in accordance with Article 4(3) of Regulation (EU) No 1178/2011, for conversion into a Part-FCL light aircraft pilot licence (LAPL) for sailplanes or balloons, a Part-FCL sailplane pilot licence (SPL) or a Part-FCL balloon pilot licence (BPL); (3) the provisions of Subpart B of Annex I.; (b) a new paragraph 8 is added as follows: 8. By way of derogation from paragraph 1, point FCL.315.A, the second sentence of paragraph (a) of point FCL.410.A and paragraph (c) of point FCL.725.A of Annex I (Part-FCL) shall apply from 8 April 2019.; (4) Annex I is amended in accordance with Annex I to this Regulation; (5) Annex VI is amended in accordance with Annex II to this Regulation; (6) Annex VII is amended in accordance with Annex III to this Regulation; (7) Annex VIII is added as set out in Annex IV to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 79, 19.3.2008, p. 1. (2) Commission Regulation (EU) No 1178/2011 of 3 November 2011 laying down technical requirements and administrative procedures related to civil aviation aircrew pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 311, 25.11.2011, p. 1). (3) http://www.easa.europa.eu/easa-and-you/general-aviation ANNEX I Annex I to Regulation (EU) No 1178/2011 (Part-FCL) is amended as follows: (1) in point FCL.010, the definition of Basic Instrument Training Device is deleted. (2) point FCL.025 is amended as follows: (a) in point (a), point (2) and (3) are replaced by the following: (2) Applicants shall only take the theoretical knowledge examination when recommended by the declared training organisation (DTO) or the approved training organisation (ATO) responsible for their training, once they have completed the appropriate elements of the training course of theoretical knowledge instruction to a satisfactory standard. (3) The recommendation by a DTO or an ATO shall be valid for 12 months. If the applicant has failed to attempt at least one theoretical knowledge examination paper within this period of validity, the need for further training shall be determined by the DTO or the ATO, based on the needs of the applicant.; (b) point (b) is amended as follows: (i) in the first paragraph, point (3) is replaced by the following: (3) If an applicant has failed to pass one of the theoretical knowledge examination papers within four attempts, or has failed to pass all papers within either six sittings or the period mentioned in point (2), the applicant shall retake the complete set of examination papers. Before retaking the theoretical knowledge examinations, the applicant shall undertake further training at a DTO or an ATO. The extent and scope of the training needed shall be determined by the DTO or the ATO, based on the needs of the applicant.; (ii) the second paragraph is deleted; (3) point FCL.115 is replaced by the following: FCL.115 LAPL  Training course (a) Applicants for an LAPL shall complete a training course at a DTO or an ATO. (b) The course shall include theoretical knowledge and flight instruction appropriate to the privileges of the LAPL applied for. (c) Theoretical knowledge instruction and flight instruction may be completed at a DTO or at an ATO different from the one where applicants have commenced their training.; (4) in point FCL.110.A, points (b) and (c) are replaced by the following: (b) Specific requirements for applicants holding an LAPL(S) or an SPL with TMG extension. Applicants for an LAPL(A) holding an LAPL(S) or an SPL with TMG extension shall have completed at least 21 hours of flight time on TMGs after the endorsement of the TMG extension and complied with the requirements of point FCL.135.A(a) on aeroplanes. (c) Crediting. Applicants with prior experience as PIC may be credited towards the requirements of point (a). The amount of credit shall be decided by the DTO or the ATO where the pilot undergoes the training course, on the basis of a pre-entry flight test, but shall in any case: (1) not exceed the total flight time as PIC; (2) not exceed 50 % of the hours required in point (a); (3) not include the requirements of point (a)(2).; (5) in point FCL.110.H, point (b) is replaced by the following: (b) Crediting. Applicants with prior experience as PIC may be credited towards the requirements of point (a). The amount of credit shall be decided by the DTO or the ATO where the pilot undergoes the training course, on the basis of a pre-entry flight test, but shall in any case: (1) not exceed the total flight time as PIC; (2) not exceed 50 % of the hours required in point (a); (3) not include the requirements of point (a)(2).; (6) in point FCL.110.S, point (c) is replaced by following: (c) Crediting. Applicants with prior experience as PIC may be credited towards the requirements of point (a). The amount of credit shall be decided by the DTO or the ATO where the pilot undergoes the training course, on the basis of a pre-entry flight test, but shall in any case: (1) not exceed the total flight time as PIC; (2) not exceed 50 % of the hours required in point (a); (3) not include the requirements of points (2), (3) and (4) of point (a).; (7) in point FCL.135.S, the introductory phrase is replaced by following: The privileges of an LAPL(S) shall be extended to a TMG when the pilot has completed, at a DTO or at an ATO, at least:; (8) in point FCL.110.B, point (b) is replaced by the following: (b) Crediting. Applicants with prior experience as PIC on balloons may be credited towards the requirements of point (a). The amount of credit shall be decided by the DTO or the ATO where the pilot undergoes the training course, on the basis of a pre-entry flight test, but shall in any case: (1) not exceed the total flight time as PIC on balloons; (2) not exceed 50 % of the hours required in point (a); (3) not include the requirements of points (2) and (3) of point (a).; (9) in point FCL.135.B, the introductory phrase is replaced by following: The privileges of the LAPL(B) shall be limited to the class of balloons in which the skill test was taken. This limitation may be removed when the pilot has completed in the other class, at a DTO or at an ATO, at least:; (10) point FCL.210 is replaced by the following: FCL.210 Training course (a) Applicants for a BPL, SPL or PPL shall complete a training course at a DTO or at an ATO. (b) The course shall include theoretical knowledge and flight instruction appropriate to the privileges of the BPL, SPL or PPL applied for. (c) Theoretical knowledge instruction and flight instruction may be completed at a DTO or at an ATO different from the one where applicants have commenced their training.; (11) in point FCL.210.A, points (b) and (c) are replaced by the following: (b) Specific requirements for applicants holding an LAPL(A). Applicants for a PPL(A) holding an LAPL(A) shall have completed at least 15 hours of flight time on aeroplanes after the issue of the LAPL(A), of which at least 10 shall be flight instruction completed in a training course at a DTO or at an ATO. That training course shall include at least four hours of supervised solo flight time, including at least two hours of solo cross-country flight time with at least one cross-country flight of at least 270 km (150 NM), during which full stop landings at two aerodromes different from the aerodrome of departure shall be made. (c) Specific requirements for applicants holding an LAPL(S) or an SPL with a TMG extension. Applicants for a PPL(A) holding an LAPL(S) or an SPL with a TMG extension shall have completed: (1) at least 24 hours of flight time on TMG after the endorsement of the TMG extension; and (2) at least 15 hours of flight instruction in aeroplanes in a training course at a DTO or at an ATO, including at least the requirements of point (a)(2).; (12) in point FCL.210.H, point (b) is replaced by the following: (b) Specific requirements for an applicant holding an LAPL(H). Applicants for a PPL(H) holding an LAPL(H) shall complete a training course at a DTO or at an ATO. That training course shall include at least five hours of dual flight instruction time and at least one supervised solo cross-country flight of at least 185 km (100 NM), with full stop landings at two aerodromes different from the aerodrome of departure.; (13) in point FCL.725, point (a) is replaced by the following: (a) Training course. An applicant for a class or type rating shall complete a training course at an ATO. An applicant for a non-high-performance single-engine piston class rating, a TMG class rating or a single-engine type rating for helicopters referred to in point DTO.GEN.110(a)(2)(c) of Annex VIII (Part-DTO) may complete the training course at a DTO. The type rating training course shall include the mandatory training elements for the relevant type as defined in the operational suitability data established in accordance with Annex I (Part-21) to Commission Regulation (EU) No 748/2012.; (14) in point FCL.740, point (b) is replaced by the following: (b) Renewal. If a class or type rating has expired, the applicant shall take the following steps: (1) pass a proficiency check in accordance with Appendix 9 to this Annex; (2) prior to the proficiency check referred to in point (1), take refresher training at an ATO, where necessary to reach the level of proficiency to safely operate the relevant class or type of aircraft. However, the applicant may take the training: (i) at a DTO or at an ATO, where the expired rating was a non-high-performance single-engine piston class rating, a TMG class rating or a single-engine type rating for helicopters referred to in point DTO.GEN.110(a)(2)(c) of Annex VIII (Part-DTO); (ii) at a DTO, at an ATO or with an instructor, where the rating expired for no more than three years and the rating was a non-high-performance single-engine piston class rating or a TMG class rating.; (15) in point FCL.800(b)(2), the introductory phrase is replaced by the following: (2) a training course at a DTO or at an ATO, including:; (16) point FCL.805 is amended as follows: (a) in point (b)(2), the introductory phrase is replaced by the following: (2) a training course at a DTO or at an ATO, including:; (b) in point (c)(2), the introductory phrase is replaced by the following: (2) a training course at a DTO or at an ATO, including:; (17) point FCL.810 is amended as follows: (a) in point (a)(1), the introductory phrase is replaced by the following: (1) If the privileges of an LAPL, an SPL or a PPL for aeroplanes, TMGs or airships are to be exercised in VFR conditions at night, applicants shall have completed a training course at a DTO or at an ATO. The course shall comprise:; (b) in point (b)(2), the introductory phrase is replaced by the following: (2) completed a training course at a DTO or at an ATO. The course shall be completed within a period of six months and comprise:; (18) in point FCL.815, point (b) is replaced by the following: (b) Training course. Applicants for a mountain rating shall have completed, within a period of 24 months, a course of theoretical knowledge instruction and flight training at a DTO or at an ATO. The content of the course shall be appropriate to the privileges of the mountain rating applied for.; (19) in point FCL.830(b)(2), the introductory phrase is replaced by the following: (2) a training course at a DTO or at an ATO, including:; (20) point FCL.930 is replaced by the following: FCL.930 Training course (a) An applicant for an instructor certificate shall have completed a course of theoretical knowledge and flight instruction at an ATO. An applicant for an instructor certificate for sailplanes or balloons may have completed a course of theoretical knowledge and flight instruction at a DTO. (b) In addition to the specific elements set out in this Annex (Part-FCL) for each category of instructor, the training course shall contain the elements required in point FCL.920.; (21) in point FCL.910.FI(a), the introductory phrase is replaced by the following: (a) An FI shall have his or her privileges limited to conducting flight instruction under the supervision of an FI for the same category of aircraft nominated by the DTO or the ATO for this purpose, in the following cases:; (22) in point FCL.1015, point (a) is replaced by the following: (a) An applicant for an examiner certificate shall undertake a standardisation course which is provided by the competent authority or which is provided by an ATO and approved by the competent authority. An applicant for an examiner certificate for sailplanes or balloons may undertake a standardisation course which is provided by a DTO and approved by the competent authority.; (23) in point FCL.1025(b), point (2) is replaced by the following: (2) attended, during the last year of the validity period, an examiner refresher course which is provided by the competent authority or which is provided by an ATO and approved by the competent authority. An examiner holding a certificate for sailplanes or balloons may have attended, during the last year of the validity period, an examiner refresher course which is provided by a DTO and approved by the competent authority. ANNEX II Annex VI to Regulation (EU) No 1178/2011 (Part-ARA) is amended as follows: (1) point ARA.GEN.105 is deleted; (2) in point ARA.GEN.200, point (c) is replaced by the following: (c) The competent authority shall establish procedures for participation in a mutual exchange of all necessary information and assistance with other competent authorities concerned, including information on all findings raised, corrective follow-up actions taken pursuant to such findings and enforcement measures taken as a result of oversight of persons and organisations exercising activities in the territory of a Member State but certified by or having made declarations to the competent authority of another Member State or the Agency.; (3) point ARA.GEN.220 is amended as follows: (a) in point (a), point (4) is replaced by the following: (4) certification and declaration processes as well as oversight of certified and declared organisations;; (b) point (b) is replaced by the following: (b) The competent authority shall establish and keep up-to-date a list of all organisation certificates, FSTD qualification certificates and personnel licences, certificates and attestations it issued, DTO declarations it received and the DTO training programmes it verified or approved for compliance with Annex I (Part-FCL).; (4) in point ARA.GEN.300(a), point (2) is replaced by following: (2) continued compliance with the requirements applicable to the persons holding licences, ratings and certificates, the organisations it has certified, the holders of a FSTD qualification and the organisations from which it received a declaration;; (5) in point ARA.GEN.305, the following point (f) is added: (f) Notwithstanding points (b), (c), and (ca), the oversight programme of DTOs shall be developed taking into account the specific nature of the organisation, the complexity of its activities and the results of past oversight activities and shall be based on the assessment of risks associated with the type of training provided. The oversight activities shall include inspections, including unannounced inspections, and may, as deemed necessary by the competent authority, include audits.; (6) in point ARA.GEN.330, the following point (d) is added: (d) Notwithstanding points (a), (b) and (c), in the case of changes to the information contained in the declarations received from a DTO or to the training programme used by the DTO, notified to it in accordance with point DTO.GEN.116 of Annex VIII (Part-DTO), the competent authority shall act in accordance with the requirements of points ARA.DTO.105 and ARA.DTO.110, as applicable.; (7) point ARA.GEN.350 is amended as follows: (a) the following point (da) is inserted: (da) Notwithstanding points (a) to (d), in the case of DTOs, if during oversight or by any other means the competent authority finds evidence indicating non-compliance with the essential requirements set out in Annex III to Regulation (EC) No 216/2008 or with the requirements of Annex I (Part-FCL) and Annex VIII (Part-DTO) to this Regulation by a DTO, the competent authority shall: (1) raise a finding, record it, communicate it in writing to the representative of the DTO and determine a reasonable period of time within which the DTO is to take the steps specified in point DTO.GEN.150 of Annex VIII (Part-DTO); (2) take immediate and appropriate action to limit or prohibit the training activities affected by the non-compliance until the DTO has taken the corrective action referred to in point (1), where any of the following situations occurs: (i) a safety problem has been identified; (ii) the DTO fails to take corrective action in accordance with point DTO.GEN.150; (3) in respect of the training programmes referred to in point DTO.GEN.230(c) of Annex VIII (Part-DTO), limit, suspend or revoke the approval of the training programme; (4) take any further enforcement measures necessary in order to ensure the termination of the non-compliance and, where relevant, remedy the consequences thereof.; (b) point (e) is replaced by the following: (e) Without prejudice to any additional enforcement measures, when the authority of a Member State acting in accordance with point ARA.GEN.300(d) identifies any non-compliance with the essential requirements set out in Annex III to Regulation (EC) No 216/2008 or with the requirements of Annex I (Part-FCL) and Annex VIII (Part-DTO) to this Regulation by an organisation certified by, or having made a declaration to, the competent authority of another Member State or the Agency, it shall inform that competent authority of that non-compliance.; (8) the following Subpart DTO is added after Subpart MED: SUBPART DTO SPECIFIC REQUIREMENTS RELATING TO DECLARED TRAINING ORGANISATIONS (DTOs) ARA.DTO.100 Declaration to the competent authority (a) Upon receiving a declaration from a DTO, the competent authority shall verify that the declaration contains all the information specified in point DTO.GEN.115 of Annex VIII (Part-DTO) and acknowledge receipt of the declaration, including the assignment of an individual DTO reference number to the representative of the DTO. (b) If the declaration does not contain the required information, or contains information that indicates a non-compliance with the essential requirements set out in Annex III to Regulation (EC) No 216/2008 or with the requirements of Annex I (Part-FCL) and Annex VIII (Part-DTO) to this Regulation, the competent authority shall act in accordance with point ARA.GEN.350(da). ARA.DTO.105 Changes to declarations Upon receiving a notification of a change to the information contained in the declaration of a DTO, the competent authority shall act in accordance with point ARA.DTO.100. ARA.DTO.110 Verification of compliance of the training programme (a) Upon receiving the training programme of a DTO, and any changes thereto, notified to it in accordance with point DTO.GEN.115(c) of Annex VIII (Part-DTO) or the application for approval of the training programme of a DTO submitted to it in accordance with point DTO.GEN.230(c) of that Annex, the competent authority shall verify the compliance of those training programmes with the requirements of Annex I (Part-FCL). (b) When satisfied that the DTO training programme, and any subsequent changes thereto, are in compliance with those requirements, the competent authority shall inform the representative of the DTO thereof in writing or, in the case referred to in point DTO.GEN.230(c) of Annex VIII (Part-DTO), approve the training programme. For such approval it shall use the form contained in Appendix VIII to this Annex (Part-ARA). (c) In case of any non-compliance, the competent authority shall act in accordance with point ARA.GEN.350(da) or, in the case referred to in point DTO.GEN.230(c) of Annex VIII (Part-DTO), reject the application for approval of the training programme.; (9) the following Appendix VIII is added: Appendix VIII to Annex VI (Part-ARA) Training programme approval for a declared training organisation (DTO) European Union (*1) Competent authority Issuing authority: Name of DTO: DTO reference number: Training programme(s) approved: Examiner standardisation  FE(S), FIE(S), FE(B), FIE(B) (*2) Examiner refresher seminar  FE(S), FIE(S), FE(B), FIE(B) (*2) Doc reference: Remarks: The above-mentioned training programme(s) has (have) been verified by the above-mentioned competent authority and found to be in compliance with the requirements of Annex I (Part-FCL) to Commission Regulation (EU) No 1178/2011. Date of issue: Signed: [competent authority] EASA Form XXX Issue 1  Page 1/1 . (*1) European Union  to be deleted for non-EU Member States. (*2) To be adjusted as applicable. ANNEX III In Annex VII to Regulation (EU) No 1178/2011 (Part-ORA), the introductory phrase in point ORA.ATO.120 is replaced by the following: The following records shall be kept throughout the course and for a period of three years after the completion of the training:. ANNEX IV ANNEX VIII REQUIREMENTS FOR DECLARED TRAINING ORGANISATIONS (DTOs) [PART-DTO] DTO.GEN.100 General In accordance with the second subparagraph of Article 10a(1), this Annex (Part-DTO) sets out the requirements applicable to pilot training organisations providing the training referred to in point DTO.GEN.110 on the basis of an declaration made in accordance with point DTO.GEN.115. DTO.GEN.105 Competent authority For the purpose of this Annex (Part-DTO), the competent authority in respect of a DTO shall be the authority designated by the Member State on the territory of which the DTO has its principal place of business. DTO.GEN.110 Scope of the training (a) A DTO shall be entitled to provide the following training, provided that the DTO has submitted a declaration in accordance with point DTO.GEN.115: (1) for aeroplanes: (a) theoretical knowledge instruction for LAPL(A) and PPL(A); (b) flight instruction for LAPL(A) and PPL(A); (c) training towards class rating for SEP(land), SEP(sea) and TMG; (d) training towards additional ratings: night, aerobatics, mountain, sailplane and banner towing; (2) for helicopters: (a) theoretical knowledge instruction for LAPL(H) and PPL(H); (b) flight instruction for LAPL(H), PPL(H); (c) single-engine type rating for helicopters for which the maximum certified seat configuration does not exceed five seats; (d) training towards night rating; (3) for sailplanes: (a) theoretical knowledge instruction for LAPL(S) and SPL; (b) flight instruction for LAPL(S) and SPL; (c) training towards extension of privileges to TMG in accordance with point FCL.135.S; (d) training towards additional launch methods in accordance with point FCL.130.S; (e) training towards additional ratings: aerobatics, sailplane towing, and sailplane cloud flying rating; (f) training towards flight instructor rating FI(S); (g) FI(S) refresher seminar. (4) for balloons: (a) theoretical knowledge instruction for LAPL(B) and BPL; (b) flight instruction for LAPL(B) and BPL; (c) training towards class extension in accordance with point FCL.135.B; (d) training towards class or group extension in accordance with point FCL.225.B; (e) training towards extension to tethered flight in accordance with point FCL.130.B; (f) training towards night rating; (g) training towards flight instructor rating FI(B); (h) FI(B) refresher seminar. (b) A DTO shall be entitled to also provide the examiner courses referred to in points FCL.1015(a) and FCL.1025(b)(2) of Annex I (Part-FCL) for FE(S), FIE(S), FE(B) and FIE(B), provided that the DTO has submitted a declaration in accordance with point DTO.GEN.115 and the competent authority has approved the training programme in accordance with point DTO.GEN.230(c). DTO.GEN.115 Declaration (a) Prior to providing any of the training specified in point DTO.GEN.110, an organisation intending to provide such training shall submit a declaration to the competent authority. The declaration shall contain at least the following information: (1) the name of the DTO; (2) contact details of the DTO's principal place of business and, where applicable, the contact details of the aerodromes and the operating sites of the DTO; (3) names and contact details of the following persons: (i) the representative of the DTO; (ii) the head of training of the DTO; and (iii) all deputy heads of training, if required by point DTO.GEN.250(b)(1); (4) the type of training, as specified in point DTO.GEN.110, provided at each aerodrome and/or operating site; (5) a list of all aircraft and FSTDs to be used for the training, if applicable; (6) the date of intended commencement of the training; (7) a statement confirming that the DTO has developed a safety policy and will apply that policy during all training activities covered by the declaration, in accordance with point DTO.GEN.210(a)(1)(ii); (8) a statement confirming that the DTO complies and will, during all training activities covered by the declaration, continue to comply with the essential requirements set out in Annex III to Regulation (EC) No 216/2008 and with the requirements of Annex I (Part-FCL) and Annex VIII (Part-DTO) to this Regulation. (b) The declaration, and any subsequent changes thereto, shall be made using the form contained in Appendix 1. (c) A DTO shall, together with the declaration, submit to the competent authority the training programme or programmes, which it uses or intends to use to provide the training, as well as its application for approval of the training programme or programmes where such approval is required in accordance with point DTO.GEN.230(c). (d) By derogation from point (c), an organisation which holds an approval issued in accordance with Subpart ATO of Annex VII (Part-ORA) may, together with the declaration, only submit the reference to the already approved training manual or manuals. DTO.GEN.116 Notification of changes and cessation of training activities A DTO shall notify the competent authority without undue delay of the following: (a) any changes to the information contained in the declaration specified in point DTO.GEN.115(a) and to the training programme or programmes or the approved training manual or manuals referred to in points DTO.GEN.115(c) and (d) respectively; (b) the cessation of some or all training activities covered by the declaration. DTO.GEN.135 Termination of entitlement to provide training A DTO shall no longer be entitled to provide some or all of the training specified in its declaration on the basis of that declaration, where one of the following occurs: (a) the DTO has notified the competent authority of the cessation of some or all of the training activities covered by the declaration in accordance with point DTO.GEN.116(b); (b) the DTO has not provided the training for more than 36 consecutive months. DTO.GEN.140 Access For the purpose of determining whether a DTO is acting in compliance with its declaration, the DTO shall grant access at any time to any facility, aircraft, document, records, data, procedures or any other material relevant to its training activities covered by the declaration, to any person authorised by the competent authority DTO.GEN.150 Findings After the competent authority has communicated a finding to a DTO in accordance with point ARA.GEN.350(da)(1), the DTO shall take the following steps within the time period determined by the competent authority: (a) identify the root cause of the non-compliance; (b) take the necessary corrective action to terminate the non-compliance and, where relevant, remedy the consequences thereof; (c) inform the competent authority about the corrective action it has taken. DTO.GEN.155 Reaction to a safety problem As a reaction to a safety problem, a DTO shall implement: (a) the safety measures mandated by the competent authority in accordance with point ARA.GEN.135(c); (b) the relevant mandatory safety information issued by the Agency, including airworthiness directives. DTO.GEN.210 Personnel requirements (a) A DTO shall designate: (1) a representative, who shall be responsible and duly authorised to do at least the following: (i) ensure compliance of the DTO and its activities with the applicable requirements and with its declaration; (ii) develop and establish a safety policy which ensures that the DTO's activities are carried out safely, ensure that the DTO adheres to that safety policy and take the necessary measures in order to achieve the objectives of that safety policy; (iii) promote safety within the DTO; (iv) ensure the availability of sufficient resources within the DTO so that the activities referred to in points (i), (ii) and (iii) can be carried out in an effective manner. (2) a head of training, who shall be responsible and qualified to ensure at least the following: (i) that the training provided complies with the requirements of Annex I (Part-FCL) and with the DTO's training programme; (ii) the satisfactory integration of flight training in an aircraft or a flight simulation training device (FSTD) and theoretical knowledge instruction; (iii) the supervision of the progress of students; (iv) in the case referred to in point DTO.GEN.250(b), the supervision of the deputy head or heads of training. (b) A DTO may designate a single person as its representative and its head of training. (c) A DTO shall not designate a person as its representative or its head of training if there are objective indications that he or she cannot be trusted to carry out the tasks listed in point (a) in a manner which safeguards and furthers aviation safety. The fact that a person has been subject to an enforcement measure taken in accordance with point ARA.GEN.355 in the past three years shall be deemed to constitute such an objective indication, unless that person can demonstrate that the finding leading to that measure, by reason of its nature, scale or impact on aviation safety, is not such as to indicate that he or she cannot be trusted to carry out those tasks in that manner. (d) A DTO shall ensure that its theoretical knowledge instructors have either of the following qualifications: (1) practical background in aviation in the areas relevant for the training provided and have undergone a course of training instructional techniques; (2) previous experience in giving theoretical knowledge instruction and an appropriate theoretical background in the subject on which they will provide theoretical knowledge instruction. (e) Flight instructors and flight simulation training instructors shall hold the qualifications required by Annex I (Part-FCL) for the type of training they are providing. DTO.GEN.215 Facility requirements A DTO shall have facilities in place allowing the performance and management of all its activities in accordance with the essential requirements of Annex III to Regulation (EC) No 216/2008 and with the requirements of this Annex (Part-DTO). DTO.GEN.220 Record-keeping (a) A DTO shall keep for each individual student the following records throughout the training course and for three years after completion of the last training session: (1) details of ground, flight and simulated flight training; (2) information on individual progress; (3) information on the licences and associated ratings relevant to the training provided, including expiry dates of ratings and medical certificates. (b) A DTO shall keep the report on the annual internal review and the activity report referred to in point DTO.GEN.270(a) and (b) respectively for three years from the date at which the DTO established those reports. (c) A DTO shall keep its training programme for three years from the date at which it provided the last training course in accordance with that programme. (d) A DTO shall, in accordance with the applicable law on the protection of personal data, store the records referred to in point (a) in a manner that ensures protection by appropriate tools and protocols and take the necessary measures to restrict the access to those records to persons who are duly authorised to access them. DTO.GEN.230 DTO training programme (a) A DTO shall establish a training programme for each of the trainings specified in point DTO.GEN.110 which the DTO provides. (b) The training programmes shall comply with the requirements of Annex I (Part-FCL). (c) A DTO shall be entitled to provide the training referred to in point DTO.GEN.110(b) only where its training programme for that training, and any changes thereto, have been issued by the competent authority, upon application by the DTO, with an approval confirming that the training programme and any changes comply with the requirements of Annex I (Part-FCL), in accordance with point ARA.DTO.110. A DTO shall apply for such approval through the submission of its declaration in accordance with point DTO.GEN.115. (d) Point (c) shall not apply to an organisation also holding an approval issued in accordance with Subpart ATO of Annex VII (Part-ORA) that includes privileges for that training. DTO.GEN.240 Training aircraft and FSTDs (a) A DTO shall use an adequate fleet of training aircraft or FSTDs appropriate to the training it provides. (b) A DTO shall establish and keep up-to-date a list of all aircraft, including their registration marks, used for the training it provides. DTO.GEN.250 Aerodromes and operating sites (a) When providing flight training on an aircraft, a DTO shall only use aerodromes or operating sites that have the appropriate facilities and characteristics to allow training of the relevant manoeuvres, taking into account the training provided and the category and type of aircraft used. (b) When a DTO uses more than one aerodrome to provide any of the training specified in point DTO.GEN.110(a)(1) and (2), it shall: (1) for each additional aerodrome, designate a deputy head of training, who shall be responsible for the tasks referred to in point DTO.GEN.210(a)(2)(i) to (iii) on that aerodrome; and (2) ensure the availability of sufficient resources to safely operate on all aerodromes, in compliance with the requirements of this Annex (Part-DTO). DTO.GEN.260 Theoretical knowledge instruction (a) When providing theoretical knowledge instruction, a DTO may use on-site instruction or distance learning. (b) A DTO shall monitor and record the progress of any student undergoing theoretical knowledge instruction. DTO.GEN.270 Annual internal review and annual activity report A DTO shall take the following steps: (a) conduct an annual internal review of the tasks and responsibilities specified in point DTO.GEN.210 and establish a report on that review; (b) establish an annual activity report; (c) submit the report on the annual internal review and the annual activity report to the competent authority by the date determined by the competent authority. Appendix 1 to Annex VIII (Part-DTO) DECLARATION pursuant to Commission Regulation (EU) No 1178/2011  Initial declaration  Notification of changes (1)  DTO reference number: 1. Declared training organisation (DTO) Name: 2. Place(s) of business Contact details (address, phone, email) of the DTO's principal place of business: 3 Personnel Name and contact details (address, phone, email) of the DTO's representative: Name and contact details (address, phone, email) of the DTO's head of training and, if applicable, of the DTO's deputy head(s) of training: 4. Training scope List of all training provided: List of all training programmes used to provide the training (documents to be attached to this declaration) or, in the case referred to in point DTO.GEN.230(d) of Annex VIII (Part-DTO) to Regulation (EU) No 1178/2011, the reference to all approved training manuals used to provide the training: 5. Training aircraft and FSTDs List of aircraft used for the training: List of qualified FSTDs used for the training (if applicable, including letter code as indicated on the qualification certificate): 6. Aerodrome(s) and the operating site(s) Contact details (address, phone, email) of all aerodromes and operating sites used by the DTO to provide the training: 7 Date of intended commencement of training: 8. Application for approval of examiner standardisation courses and refresher seminars (if applicable)  The DTO hereby applies for approval of the above-mentioned training programme(s) for examiner courses for sailplanes or balloons in accordance with points DTO.GEN.110(b) and DTO.GEN.230(c) of Annex VIII (Part-DTO) to Regulation (EU) No 1178/2011. 9. Statements The DTO has developed a safety policy in accordance with Annex VIII (Part-DTO) of Regulation (EU) No 1178/2011, and in particular with point DTO.GEN.210(a)(1)(ii) thereof, and will apply that policy during all training activities covered by the declaration. The DTO complies and will, during all training activities covered by the declaration, continue to comply with the essential requirements set out in Annex III to Regulation (EC) No 216/2008 and with the requirements of Annex I (Part-FCL) and Annex VIII (Part-DTO) to Regulation (EU) No 1178/2011. We confirm that all information contained in this declaration, including its annexes (if applicable), is complete and correct. Name, date and signature of the representative of the DTO Name, date and signature of the head of training of the DTO (1) In the case of changes, only point 1 and those fields containing changes need to be completed.